 

10
11
12
13
14
15

16

17

18
19
20
21
22
23
24
25
26
227

28

 

 

  

Steven Miler ePIPT- “AWI- BAM Document 19 Filed 02/03/21

 
 

bie F ttt
fy Le ELS

 

by Cl Terminal I :

D Box Joo}

Say Pedro, cfr Jot , FEB 03 2021

ln Pro Se . :

TRICT|COURT
UNITED STATES DISTRICT Court ca stent iether OF CALIFORNIA
CA STERN Disteicr oF CALIFORW A | By Sa
STEVEN R MILLER, . ~ Case Nes \* Q-cu- oloFF- Aw i- BAM cc)
PLA inst ee! ,
Vo al Novice of AMPEAL OF Dismiussay WITH
NAZERA etal. PREFu PILE, AFTER MoT 100) oF RECOWUSID~

DEFEN DAMS. EVAviow.

_ Comes Now, DUWTIFF, Steven & Miller. Notice of Apes $a Di smissal
Mth Pecjudicn for Failure to Shite a Claim, he also atkenphed a. Matter Gar. Resensid -

aration , which wes buried on 20 Jenuary 2021, afer dmmasal F Decenbe rr0.
Miller bellow Hire te Ge hn error, usk te shard with He Lb thodk or he wider ~
Stands, thes complamr tent deamat: cally diferent Han VI2-cy-o12 BG LIO,
except the be ebtenphd Jo remove Uelical except hin angMing Hab nay appane
connect do audreal mraes wes dow mw a custodial Preme by a cusdedial acter.
Theb poerisne cnplart “L40" vies cllewel to gracde neerly te Iriel vndil Poh
ante lack secsad request for Summory judy omut Roe Quilure fe excheucl C of whict,
hag miner ante mall noice of in He Proceeding S plus yours of He of te
Coupland, not ever belare whirn h Janus 2oW She Thi fk hed been plead on.
polite of nuh of te comp inks claims). Miller canact undiostend why hes
conplaivt could nok force on ths mauris o boy be Jed not atede a clam,

He oagned vaang Neinys of gharieal , meatal damege , $eNan fo $s (lay pols,

Porn adequate po reg y Gn and realty le cleac’ Violet rons of hes ™ and biter BY
Dranendoneat Rophte by Dep utres ond higher ups mw 4 da facto custon, the, dermed

or ? snc ap) deacriming fon + G9 inmates.
ly tte Judge 0 Neill and Bist hed ordered ner medical and

curhehl ought te be Feparabd fd Millis dose. “This achion wer the custodial
Chief Dichect Judge O'Weill had occdered Mi (ur te exhaust has adn Wiedirad Ae
yen dies and so Mille abbey this. Miller on atleast two cceasinr
veguested the Corretk Forms , which took mowthr fe hin to locate the

-tr

 

 
10
11
12
13
14
15

16

17

18
19
20
21
22
23
24
25
26
27

28

Wane of hw She Taevtage number of Pages. SA (ler Tey crted the J-tos Faery and

 

 

Case 1:19-cv-01077-AWI-BAM Document 19 Filed 02/03/21 Page 2.0f 5

Wes vepertedly ryrered until Ochber 210, He filed Forme Hat be epred,
‘Shee adieg usd numer was net, gun. They Ard nok resyend regu UT dene,
mob wv fe Fell of Atay, “They resyardd Mag 2219, Miller bad Heel
a Matter For Reconsideratton after the Delerdente refused Jo respoad. Once Vey

had i+ ec wende clear hn weld nob appeal cand reasCiraed Mat wert of

hoe complaints never auld have Ween grieved becoure tery wan ar 4 reault
fan pinate vapeg hin andJor medical pbedh not aland Lb be grawed
Mm Dela ;so thee newer shld Lawn been damirref ot all, The pro cedure
wasn't tun penettal, Aas naw Ho couck maya oak duu de ces juli ode
her cosledial and mudical clama we duplicate of exch other ank go unter He
fant umbeelle, 50 Miller oe confared why be wes KILL ctparate when curd
move seye be shoul hare Wee it oo exten Gilmg Far ccld be ellected ?
Nos curt clans thet becuste he Set W court for Severnl yeorr with
ihe waren Mak chetabe of Linatbaten doe wee adil felang and abthaugh be

eheew eal hath exausfed ha dida't. L-, wan Mrough Ho 9) Lendante didnt bring

Say us uadil lade Lot}; he w at Fast, and +haft he never Ly'led haw con plainf
bebe ne / eysen Hhysugh ho ud wn dul, AL } and sat Mm couct Cor Fras
ortho t- movenrt,

Ex haushier as sudt ctu and whan th oo nok mode cvailetsle TH w rot

mua sthable Miller Cried iabveenal connp lentiy curd was Tg noved , these wernt tren
g ri evaddl+ Gut 4h Coury still claims he filed On hos geet. Miraille wee not
wh wight fob of midrd dow + pn ental iMness |: PTSD, and He on BOs physical
jooner ac a regult of rapes Maced fo ecur by Fey. Miller it wted

exbaushv By the Prfendanty standard wih, Lie bbe 4, TL.a. thr war

Forwarded 4. Shani SF Memy at 4te+ pont Hay Should hava sod hon 4-los .

C ormns aad Jor reyonded Le Lum. bee ales Wrote dy County Ounce! IA af
\ east 2 o Ceaslony acd ad A demendid 4. stop contact,

a oe

 

 

 
 

10

11

12

13

14

15

16

17

18
19
20
21
22
23
24
25
26
; 27

28

 

 

Case 1:19-cv-01077-AWI-BAM Document 19 Filed 02/03/21 Page 3.of5 -
Vi War 5 tated mang Clatms, He wos ylrecd hfe involuntary Seyrgabd heasty
and ytd is would bo only ar Coupe days , thie tured ot 4, 2H or se thy
canced hon 4e tuminate: on al\ ‘done fo him and Conteraplape cujeide tind worctnd

bey Degreeseas Arerehy 1 § and prs {9 . Atl of fae while hae wathued +, Bee Cres “tind

and Cruen Corine. Offer he bed to marwnal ly assert excretion of waite and hie
lend and deilef Goel wes drerdud th blod cansihy 2 Worcenry of hie top stall
mir.

Spree vy Willtanson , 1) NLC. 4S2, 490, 132 ce. 2al 298, Clu) ON rw but
just Ghd fe public beregnand be ean Ge Me prurrac, whe camel by pea of the
deprivation of hoe livedy 1 care Be hime)

Healy under Exhlle v. Gamble , 429 us IF, 104-65, 44, 5 EF, ves, 241, 50 L Ed ad
2s}, 240 CMH)... “Concladelad that diliberehe nA Feennce te seeing mudical neds of
prover wartitates the | unecersary and nanten nblicbter of gor! pes seriled by He ae
Armarndonet Ther v6. fous wheter the indifferene pe maniferted by .., primen guarde K induntion-
ally denying or dulagmy atetss te nedicad care... "EDI Aioerabe andiftercnee” may
reperent “cruel and Unusual punirhmedt",

They alse derced Miller heat and bet weber for ected amore te SF de,

They didnst ac) on requect Het Huy read and now to be of emedinke raed, wack
os jechng Gee Hiv vit clear symptoms Jolf fo thine ewer dy fheoe requists. There
vefarel Jo fret He redial Peer ales y leak bine a thereared rk of ofl nfechronr -
and allowed Hiv te easily eter, WF they ated quickly his rxk end whechon
mag have bata comprlifed midigated. Bat the Hanomnbole Cond chins tht
these all wun not wgnizee claws, Ld, Mille fimall, ded posite ih

Frebrineny and fartac herbed mn Marth dott Me hal &% OH whit kbud cells,
well Galew FA 200 threshs Uf $- Avs, diceeH, as result of FC's retars/
fo be deliverdely db bereat te hie clear ancl yard dager and nud.

BU f How after be war allaned Jo be Sodom eed won abhor to Inmet

~3-

 

 

 
10
11
12
13
14
15

16

17

18
19
20

21

22]

23
24
25
26
. 27

28

 

 

Case 1:19-cv-01077-AWI-BAM Document 19 Filed 02/03/21 Page 40f5
Warned "“Fileor Sergennk * of Dink , why tee Millis open, Ger 0 eer
Crtherrre <dmidted bur concame and knowkdse. of Irn dager af iar,

Orie “ignead olviour conditions, “Guilekte provide treehund” © glting
Acegnowsd ae regustved by len aa regards te Hiv, failed +6 rwerhyah trough te’
male an lofpe med Jndgemurt * j deluged) Tersckmunp, cand “Wher fered with access be

peeatment A of which Miller would never love waded 4 Hay followed
Pair mand efe 4. prote} Line end responded to the Warnings agans} Dinar and

had net pled Milles lubes mto Hay lentes v2 blad-sper and hadenafic “945 ped"

with an ope recta | teac 4, allo. Hiv to enter, they HEE repo agille Led

Millis's “well being -
' Dini he Shi ‘ wire allegesl and defen ued. Je Our wait rey alert, “a a
de fucho folie, th Hol Vv. Gunky of Fresno, Detuere ing ha Sikes law pected of Fine.

Prison >SCraialy “wrong Sul or ay ligunt acts SH OM SS doar ‘ Caused Mite ho suffer

in yary Hot oCuurs sHil oN Thos vey day, He stel] Fears of eA wha he dabreaten ,

Sometimes . And hos Hiv iv not cured , And actin thot rea [de ma (# long
cca | wnditter is nob subyec} 4a statile of Larcdutiony becuse every

day the domage con thes de ocur,

FS fcele ath Depa Sree Mau f vosk }- Jen ‘ 9°9 / fod tine offerdow
and collect wel ignored A4i Ker 's danger,
Mi |ler yor on appeal Hot lw achtena ble complah be g Veen prefer

Cerst durstion . ‘ 7S,

fRasgecbull, wubn ited wth apologise Ser Poonanshy and lick fF fable,

Jee Atl. . Tharedage 26 demaing Zor |

 

 
Case 1:19-cv-01077-AWI-BAM Document 19 Filed 02/03/21 Page5of5

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Craven 2% Miser

v. Case Number: ): }9-w-o lo7# -
© Aust Tae Cre)
Waser , of al.

PROOF OF SERVICE

 

Thereby ¢ertify that on Thearsdae 28 Danas tort I] served a copy

of the attached _Mehe of Apges /
by placing a copy in a postage paid envelope addressed to the person(s) hereinafter

listed, by depositing said envelope in the United States Mail at
Fal . Ternithal lel, f

‘ (List Name and Address of Each
Defendant or Attorney Served)

Clea-k of tha Gur F

US Dishvet Courk
Caghen D sdrict of CA
L590 Ty Nhace Sb. / Ra, s50l

Fresro , cp ITF2I

I declare under penalty of perjury that the foregoing is true and correct.

Le Ml

(Signature of Person Completing Service) .

 

 

 
